DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The art made of record fails to disclose or suggest a management device having, among other claimed allowable limitations, the controller sets, for each first cycle, a first discharge suspension period during which the voltages of the plurality of cells are measured without an influence of the equalizing process during the execution of the equalizing process between the plurality of cells AND sets, for each second cycle longer than the first cycle, a second discharge suspension period during which a determination result according to the anomaly determination circuit is fixed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP-2328256A2 and EP-2328257A2 both teach equalizing the batteries in an EV system .
US 2016/0028257 teaches the monitoring of a plurality of cells wherein the first and second monitoring units are halted in the first operation mode, the first monitoring unit is halted while the second monitoring unit is operated in the second operation mode and the first and second monitor units are operated in the third operation mode.
US 2017/0214266 teaches the control device controls operation of a plurality of cells wherein the charge/discharge cycles are controlled.
US 2019/0288344 teaches equalization of a plurality of cells using SOH and resistance.

Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087